F I L E ·o   bf"'
                                                                                              GREGG COUNTY. TEXAS


                                                                                                 OCT Z6 2015
                                           NO. 44574-A


TIMOTHY MICHAEL STRUBE,                           §                               FILED IN
         APPELLANT                                                         6th COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
vs.                                               §             188rn JUDICIAL  DISTRICT
                                                                          10/27/2015 12:20:24 PM
                                                                               DEBBIE AUTREY
THE STATE OF TEXAS,                                                                Clerk
          APPELLEE                                §             GREGG COUNTY, TEXAS


                                     NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES TIMOTHY MICHAEL STRUBE, who was Defendant in the above styled

and numbered cause, by and through his counsel, EBB B. MOBLEY, the trial court having granted

permission to appeal , and files this notice that he wishes to appeal from the conviction to the Sixth

Court of Appeals on errors raised by written motion and ruled on before trial and on errors arising

during and subsequent to trial.

       Sentence was imposed on October 21 , 2015 , and this written Notice of Appeal is filed with

the Clerk of this Court within 30 days of that date.


                                              Respectfully submitted,

                                              EBB B. MOBLEY
                                              Attorney at Law
                                              422 North Center Street-Lower Level
                                              P. 0. Box 2309
                                              Longview, TX 75606
                                              Telephone: (903) 757-3331
                                              Facsimile: (903) 753-8289
                                              ebbmob@aol.com




                                              EB~L~
                                              Attorney for Appellant
                                              State Bar License# 14238000
                                           NO. 44574-A
                                                                                                    FILED
THE STATE OF TEXAS                                §             IN THE DISTRICT COUR'JSREGGCOUNTY.TEXAS
vs.                                               §             188m DISTRICT COURT               OCT Z6 2015
TIMOTHY MICHAEL STRUBE                            §             GREGG COUNTY, TEXAg2..S":

                                  MOTION FOR NEW TRIAL
                                                                                            ~~~DM
                                                                                            ~~
TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW TIMOTHY MICHAEL STRUBE, Defendant, by and through his appointed
attorney for appeal, and files this Motion for New Trial in this case.

                                              I.
        Defendant would show the Court that there has been material error committed that is
calculated to injure the rights of Defendant.

                                                 II.
        Defendant would show the Court that both the guilt/innocence verdict and the punishment
verdict are contrary to the law and the evidence in the case.

                                                  III.
        Defendant would show the Court that the sentence is so disproportionate as to constitute cruel
and unusual punishment in violation of the Texas and U.S. Constitutions. The trial court exhibited
bias in failing to consider the entire range of punishment.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that this Motion for New Trial
be set for hearing, and, upon hearing, that the Court grant him a new trial.

                                              Respectfully submitted,

                                              EBB B. MOBLEY
                                              Attorney at Law
                                              422 North Center Street
                                              P. 0. Box 2309
                                              Longview, TX 75606
                                              Telephone: (903) 757-3331
                                              Facsimile: (903) 753-8289
                                              ebbmo     a Le



                                              EBB . MOBLEY
                                              Attorney for Defendant
                                              State Bar License# 14238000

                                 CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that a true and correct copy of the foregoing motion was
forwarded to the Gregg County Di$.j:~t Attorney, 101 E. Methvin, Suite 333, Longview, Gregg
County, Texas 75 60 I , on this the fl'Jl.fl day of October, ~ hand delivery.


                                               EBB B. MOBLEY
                                                    NO. 44574-A


THE STATE OF TEXAS                                         §               IN THE DISTRICT COURT                FI l E 0
                                                                                                           GREGG COUNTY, TEXAS
vs.                                                        §               188rn JUDICIAL DISTRICT

TIMOTHY MICHAEL STRUBE                                     §               GREGG COUNTY, TEXAS                OCT l 6 2015

                                  DESIGNATION OF RECORD ON APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW the Appellant, TIMOTHY MICHAEL STRUBE, and submits this Designation of Record on
Appeal , and requests that the following items be contained in the record of this appeal :

         I.      A complete Reporter's Record of the trial of this cause, the voir dire examination of the jury, the final
                 argument of counsel , any pre-trial or post-trial hearings, or any other matters connected with this case
                 where the court reporter was present and transcribing the proceedings.
        2.       The indictment.
        3.       Any special pleas and motions of the Defendant and motions of the State.
        4.       Any written waivers.
        5.       Court's docket sheet.
        6.       Charge of Court on both guilt or innocence and punishment.
        7.       Any special requested charges submitted by the Defendant.
        8.       The verdict of the jury.
        9.       Court's Findings of Fact and Conclusions of Law.
        I 0.     Court's judgment and sentence.
        I I.     Motions for New Trial.
        12.      Notice of Appeal.
        13 .     Letter to court reporter requesting preparation of Reporter's Record.
        14.      Any notes from the jury and the Court's responses thereto.
        15.      All exhibits.
        16.      Any other matter contained within the Court's files .
        17.      Any order appointing a visiting or retired Judge to preside on this case.
        18.      Trial Court's Certification of Defendant's Right of Appeal.

         WHEREFORE, PREMISES CONSIDERED, the Ap!Jellant respectfully requests that these matters be contained
within the record of this appeal.

                                                       Respectfully submitted,

                                                       EBB B. MOBLEY
                                                       Attorney at Law
                                                       422 North Center Street-Lower Level
                                                       P. 0. Box 2309
                                                       Longview, TX 75606
                                                       Telephone: (903)757-3331
                                                       Facsimile: 903) 753-8289
                                                       ebbmob       l.c 1



                                                       EBB B. MOBLEY
                                                       Attorney for Timothy Michael Stru e
                                                       State Bar License # 1423 8000


                                          CERTIFICATE OF SERVICE

          1, the unde~si
                       ed, hereby certify that a true and correct copy of the above and foregoing was forwarded to the
office of the Gregg       District Attorney, Gregg County Courthouse, I0 I E. Methvin, Suite 333, Longview, Texas
75601 , on this the        day of October, 2015 , by hand delivery.




                                                                         Y, Counsel for Defendant
                                       EBB B. MOBLE"Y
                                              ATTOR EY AT L AW
                             4:!2 NORT ll CENT ER STREET - LOWER LEVEL
                                             P. 0. BOX 2309                                 FILED
                                           LONGVIEW, TEXAS 75606                       GREGG COUNTY. TEXAS
                                           T ELEPHO E: (903) 757-3331
                                               FAX: (903) 753-8289
                                                                                          OCT Z 6 2015

October 22, 2015
                                                                                     DJlif;   O'CLOCK   tp   M




Grelyn Freeman
Court Reporter l 88 1h Di stri ct C nurl
                                                                                     ~
101 East Methvin, Suite 408
Longview, Texas 7560 I


RE:     Cause# 44574- A
        State v. Timothy M ichad Strube

Dear Ms. Freeman:

       I have been appo inted t.o represent the above Appellant on his appeal. I need a complete
Reporter's Record of this ase, including all pre-trial hea rings, arguments of counsel , voir dire of the
jury, and any exhibits entered into the record.

        Thank you for your att" nt ion to thi s matter.


Very truly yours,


Ebb B. Mobley

/kk

cc:     Zan Colson Brown
        Assistant Distri ct Atto ney
        101 E. Methvin Street, Suit e 133
        Longview, Texas 7560 J

        Ms. Barbara Duncan
        Gregg County Di stric1 Clerk
        P.O. Box 711
        Longview, TX 75606

        Mr. Timothy Strube
        1305 Glencrest Lane
        Longview, TX 75601